                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NIBCO INC.,                                :   CIVIL ACTION NO. 1:17-CV-1739
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
VIEGA LLC,                                 :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 5th day of November, 2018, upon consideration of the motion

(Doc. 23) to dismiss filed by Viega LLC (“Viega”), and the parties’ briefs in support

of and in opposition thereto, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.     Viega’s motion (Doc. 23) to dismiss the complaint is DENIED.

      2.     Viega shall respond to plaintiff’s complaint (Doc. 1) in accordance with
             the Federal Rules of Civil Procedure.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
